Title: To Benjamin Franklin from Deborah Franklin, 29 October 1773
From: Franklin, Deborah
To: Franklin, Benjamin


My Dear child
ocktober the 29. 1773
I have bin verey much distrest a boute you as I did not [have] aney letter nor one word from you nor did I hear one word from aney bodey that you wrote to so I muste submit and indever to submit to what I am to bair. I did write by Capt. Folkner to you but he is gon down and when I read it over I did not like it and so if this dont send it I shante like it as I donte send you aney news nor I donte go abrode.
I shall tell you what Consernes my selef our youngest Grand Son is the finest child as a live he has had the Small Pox and had it verey fine and got a brod a gen Capt. All will tell you a boute him and Benj Franklin Beache but as it is so dificall to writ I have desierd him to tell you I have sente a Squerel for your friend and wish her better luck. It is a verey fine one I have had verey bad luck with two thay one kild and another run a way all thow thay was bred up tame I have not a Caige as I donte know whare the man lives that makes them. My love to Salley Franklin [as] was my love to all our Cusins as thow menshond remember me to Mr. and Mrs. Weste due you ever hear aney thing of Amelly Evens as was.
Thanke you for the Silke and hat it at the womans to make it up but have it put up as you donte [torn; illegible] I thonke it is verey prittey what was the prise I desier to give my love to everey bodey [that?] I shold love. Billey was in towen 5 or 6 day when the child was in the Small pox Mrs. Franklin [has?] not sene him yit I am to tell a verey pritey thing a bout Ben the players is Cum to town and thay air to ackte on munday he wanted to see a play he unkill Beache had given him a doler his mamah asked him wather he wold give it for a ticket or buy his Brother a necklas he sed his Brother a necklas he is a charmin child as ever was Borne my Grand children air the Beste in the world. Salley will write. I Cante write aney mor I am your afeckshone wife
D Franklin
